DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities:  On line 7: --the-- should be changed to ‘a’, preceding “base”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wesling (US 2014/0088828) in view of Jordan (US 2014/0102237).
Wesling discloses:

a positioning structure configured to relatively position the first tube and the second tube in a telescopic direction extending along the center axis of the first tube and electric positioning actuator (see ¶ 0038 – actuator 64A used to drive positioning structure);	
¶ 0034-35 provide for a controller with a wireless receiver (70) disposed on the suspension.
The electrically controlled suspension is reasonably interpreted as an electric assist device.
¶ 0031 provides for an operating device (56 – see Fig. 1) that controls the positioning actuator in response to a wireless signal (see ¶ 0031-0038).
Fig. 2B illustrates that the actuator is controlled by a controller (60B) in response to a wireless signal (between transmitter and receiver) from an operating device (¶ 0034 provides that sensor 54 is part of the control unit))
Wesling also discloses a power supply (62).
Wesling does not directly disclose a pairing signal.
Jordan teaches a bicycle with a control system having a pairing signal transmission mode (¶ 0007).
 ¶ 0035 provides for wirelessly transmitting identification information (“device ID”); provides for control of a component once paired with the controller (MCU 44); for a switch (94) used to enter a pairing signal transmission mode when pressed; and provides for an indicator (flashing LED 96) disposed on a device (28) to show the pairing status.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wesling in view of Jordan as applied to claim 12 above, and further in view of Shirai (US 8,458,080).
Wesling and Jordan disclose as discussed above, but do not directly disclose that the power supply is detachably connected to a component other than the first tube, second tube, positioning structure, electric positioning actuator and telescopic controller.
Shirai teaches a power supply  (20) which is used to power two telescoping components (front and rear suspensions – col. 2, ln. 33-40), wherein the power supply is disposed on the bicycle downtube (Fig. 1).
Based on the teaching of Shirai, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to use a single power supply for the modified Wesling device, in order to reduce the number of power supply devices needed for the bicycle.

Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wesling in view of Jordan and Shipman (2018/0186419).
Wesling and Jordan disclose as discussed above, but do not directly provide a latch structure for the power supply.

Based on the teaching of Shipman, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a latch connection for the power supply in the modified Wesling device in order to provide a quick means of replacing the power supply capable of maintaining the position of the power supply when in use.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a bicycle suspension with a power supply for a positioning actuator and a suspension switch to set a controller to a pairing signal transmission mode, wherein the suspension switch is provided on the second tube of the suspension at a location separate from the power supply.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered:
Regarding the §112 rejection of claim 14, the arguments are persuasive and the rejection has been withdrawn.
Regarding claims 1-14, the arguments are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the references do not disclose any of the claimed bicycle electric devices, including an electric assist device; however, Applicant does not define or distinguish this feature from the prior art.  As provided above, the suspension of Wesling is electrically actuated and is reasonably interpreted to be an electric assist device.
Contrary to Applicant’s arguments, Wesling does disclose an operating device (56) that transmits an operation signal, as provided above.  Specifically, ¶ 0034 provides that the operating device is configured to generate an output signal.
Regarding new claim 15, the latch feature is present in the Shipman reference, provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        



MLW
February 13, 2021
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611